Terminal Disclaimer
The terminal disclaimer filed on 28 May 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 9433726 and US 10143622 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
ALLOWED CLAIMS
Claims 1-13 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or reasonably suggest an infusion apparatus having a barrel rotate relative to the body between a first position allowing bidirectional fluid flow between the barrel and vial, and a second position allowing bi-directional fluid flow between the barrel and the infusion reservoir. The closest prior art Imai (WO 2010/122872) fails to teach a barrel rotate relative to the body between a first position allowing bidirectional fluid flow between the barrel and vial, and a second position allowing bi-directional fluid flow between the barrel and the infusion reservoir. Imai only teaches allowing bi-directional flow between an infusion reservoir and a barrel but does not teach moving the barrel to allow communication with a vial. The vial would be completely separate from the location of the barrel in the Imai device and would not be allowed to communicate with the barrel without communicating through the infusion reservoir. It would not have been obvious to a person of ordinary skill in the art to modify Imai with a further piece of prior art to arrive at the claimed invention without destroying the intended function and operation of the Imai device. Therefore, claims 1-13 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI H WENG whose telephone number is (571)272-5852.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.